Title: To George Washington from George Steptoe Washington, 8 August 1788
From: Washington, George Steptoe
To: Washington, George



Dear Uncle
Alexandria Augt 8th 1788

I received your letter from Col. Hanson, and after considering the contents, think it necessary to transmit to you an account of the late occurrence, in which you have been informed I acted an improper part; my object in writing this letter is not to exculpate m[y]self, it is only to state matters as they really were; whither my conduct was justifiable in doing what I have, I am not a judge, but with pleasure leave it to be determin’d by you when made acquainted with the circumstances of the case. You have been informed that Laurence has attended divine servise but once or twice, if the information was received from Col. Hanson I wish not to contradict him, but of late he has attended pretty constant, and the reason of his absence from Church that day, was on account of his coat, but of this also I am not to judge, if Col. Hanson thinks proper to correct him I acknolidge it is

not my business to interfere, neither would I have had the least idea of doing it if it had been done in an orderly manner, especially since I know it to be your desire; but it was the manner in which it was done and the instrument with which it was to be performed that caused my interference; when it happened, I was in my way to school, but was recalled by the cries of Laurence (which drew the attention of the neighbours) calling me to his assistance; upon my spedy return I found him on the floor with Col. Hanson on the top of him and a cowhide laying on the table, alarmed at this unexpected sight, I enterposed, without thinking on what I was about to do, and even then I offered no insult to Col. Hanson, but hindered my brother from being beat with an instrument which I deemed improper to inflict a punishment for so slall a crime. This was what I did but no more, it was not to deny Col. Hansons authority, it was not to call in question the justise of his punishment. but I was driven to it by brotherly affection; If it has meet with your disapprobation, I am sorry for it, and if you continue to be of that opinion, I will make any concessions to Col. Hanson, and as what is done cannot be undone, I shall persue that only method of atonement for folly, to be sorry for it, and do so no more.
It ony remains that I should express my thanks for your kind advise and assuring you that I will never deviate from any instructions which I shall be favoured with from you; these are the unaltered intentions. Of Dear Uncle Your most Obedient Nephew

George S. Washington.


Both of us are in want of coats and a pair of breeche’s.

